[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 371 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 372 
By the contract made between Vose  Co. and Finnegan  Co., for the sale by the former to the latter of iron, to be used in the construction of the Florida railroad, the contractors agreed to deposit with Vose  Co. first mortgage bonds of the Florida Railroad Company, guaranteed by the internal improvement fund of the State of Florida, and also Freeland bonds of the company, as security for the payment of the purchase-price of the iron to be delivered under the contract.
The payment for 2,000 tons of the iron was to be further secured by the notes of the contractors indorsed by the defendant Yulee.
The contract contained a provision that if the notes should not be paid at maturity, the holder should be authorized to sell the bonds at the brokers' board, or at public or private sale, on giving five days notice to Messrs. Riggs  Co. of New York, "except those deposited with notes indorsed by D.L. Yulee, the defendant, for which thirty days notice to J.T. Souter, New York, is to be given before sale."
By the contract of the 31st October, 1858, between Vose  Co. and the Florida Railroad Company, the notes of the company indorsed by the defendant Yulee were to be substituted for the notes of Finnegan  Co., indorsed by him, then held by Vose 
Co., and it was provided that the securities held by Vose  Co. as security for the latter notes should remain as security for the notes to be substituted therefor, and that upon default in their payment the securities might be *Page 374 
sold by Vose  Co. as provided in the contract with Finnegan 
Co., and the proceeds applied upon the notes.
The latter contract was assented to by the parties representing Finnegan  Co., and it in substance limited the authority to sell the collateral securities, as in the original contract.
The referee found that, bonds deposited as security under the contract of Finnegan  Co. were sold by Vose  Co. without giving the notice required thereby, and that by such sale without notice the defendant Yulee was discharged from his liability as indorser.
Assuming that the fact found by the referee was authorized by the evidence, the question arises whether a sale by a creditor of securities for the debt, placed in his hands by the principal debtor, in violation of a stipulation for a particular notice contained in the contract under which they were pledged, discharges per se a surety who is liable for the debt.
The defendant Yulee indorsed the notes for the accommodation of Finnegan  Co., and was a surety and entitled to the protection of the rules of law applicable to that relation. (Pitts v.Congdon, 2 Comst., 352.)
The rule is well settled that the creditor cannot, without the assent of the surety, by any agreement with the principal, change the contract, or affect the remedies of the surety against the principal debtor, without discharging the surety.
If the creditor releases the principal debtor, the surety is discharged, because he is thereby deprived of any remedy over in case of the payment of the debt by him, and the obligation of the surety is in general only coextensive with that of his principal, and if the time of payment is extended he is discharged, because the remedy of the surety thereby becomes more uncertain, and to continue his liability would be to hold him to the performance of a contract to which he has not assented. (Theobald on Principal and Surety, 152.)
Where collateral securities are held by the creditor for the debt, he holds them in trust for the surety, who is entitled to their benefit, and to have them applied in extinguishment *Page 375 pro tanto of his liability, and he is entitled to the benefit of any stipulations made between the creditor and the principal debtor, designed to prevent their sacrifice. And in case of the payment of the debt by the surety, he has the right of substitution, and can compel the creditor to assign them for his indemnity.
The creditor has no right to release or discharge the securities, and throw upon the surety the burden of the debt which might otherwise have been paid in whole or in part out of the property of the person primarily liable.
The decision of the court in this case proceeded upon the ground that the sale of the bonds by Vose  Co., without the notice provided in the contract, worked an absolute discharge of the surety irrespective of the value of the bonds, and operated to the same extent upon his rights as if the contract upon which he was liable had been changed without his assent. We do not think that this position can be maintained upon principle or authority.
When the contract upon which the surety is liable has been changed by an extension of the time of payment without his assent, the court will not inquire whether actual injury has resulted to him. That inquiry would be a difficult one, and in many cases would not depend upon the fact of the solvency of the principal at the time when the original contract matured.
In this case the creditor meddled with the securities in a manner contrary to his stipulation, and he should be held to have made them his own to the extent of discharging the surety to an amount equal to their value.
The act of the creditor did not change the contract upon which Yulee was surety, and the rights of all parties will be fully protected if it shall be held that the debt was discharged to the extent of the value of the bonds sold in contravention of the contract. It is not difficult to measure the loss actually sustained by the conversion, or misapplication by the creditor of the securities in his hands. It would be contrary to equity to discharge the surety in toto in consequence of a *Page 376 
release by the creditor of a security without reference to its value. The authorities confirm this view of the rights and obligations of the respective parties. (Story Eq. Jur., § 326; (Capel v. Butler, 2 Sim.  Stu., 457; Law v. East IndiaCo., 4 Ves., 833; Payne v. Com. Bank of Natchez, 6 Smedes 
Mar. 24; Neff's Appeal, 9 W.  S., 36.)
We are, therefore, of opinion that the surety was discharged by the sale of the bonds in this case to the extent only of their value, and that the decision cannot be supported upon the ground upon which it was placed by the court.
It is now claimed that the complaint was properly dismissed as to the defendant Yulee, for the reason that the action was not brought to enforce his liability as indorser, and that a recovery against him in that character was not authorized by the case made by the complaint, and was not within the relief demanded. The foundation of the action was the debt owing to Vose  Co. For this debt the notes of the Florida Railroad Company had been given, indorsed by the defendant Yulee, upon which judgment has been recovered against the corporation.
The complaint alleges the making and indorsement of the notes, and generally all the facts essential to charge the indorser.
The other defendants were charged in the complaint with liability for the debt, upon the ground, among others, that they had assumed its payment.
No special relief was asked against the defendant Yulee; but the issue as to his liability as indorser was made, tried and decided, and no question of misjoinder of parties or of causes of action was made at any stage of the litigation. It is now too late for the defendant Yulee to interpose an objection to a recovery based on the form of the action or the failure to demand specific relief against him as indorser. (Code, § 275; Marquat
v. Marquat, 12 N.Y., 336; Belknap v. Sealey, 14 id., 143;Greason v. Keteltas, 17 id., 491.)
The judgment in favor of the defendant Yulee is also sought to be supported on the ground that the referee having *Page 377 
found that bonds in amount nominally exceeding his liability as indorser were deposited as security for the debt, and that Vose 
Co. disposed of them without authority, it is to be presumed in support of the judgment that they were of value equal to their face, and that in consequence, upon the principle already adverted to, the liability of the indorser was extinguished. Bonds and negotiable instruments, as against a wrong doer, who has converted them, will in the absence of specific proof be presumed to be worth the amount secured by them.
But the referee in this case did not pass upon the question of the value of the bonds. His conclusion is not based upon the fact that they were of equivalent value to the debt, but distinctly upon another ground, viz.: that the sale without notice per se
discharged the indorser.
The fact found by the referee affords, in the absence of other evidence, a presumption from which a fact not found might be inferred, but the fact found does not support the judgment, and by reference to the evidence it is clear that the referee would not have been justified in finding that the value of the bonds was equal to the debt.
It would be unjust to sustain the judgment on a ground not suggested or passed upon, and unsupported by the proof. But there is another answer to this claim. The stipulation requiring thirty days notice of the sale applied only to bonds held by Vose  Co., as security for the notes of Finnegan  Co., at the time when the contract between Vose  Co. and the Florida Railroad Company was made.
The bonds sold by Vose  Co. were deposited with them, after the contract with the corporation was made, and were not held subject to the stipulation as to notice. These bonds were sold in proceedings against the Florida Railroad Company, and the amount for which they were sold was credited on the debt for which the defendant Yulee was liable.
It does not distinctly appear what securities were held by Vose Co. when the stipulation for notice was made, but the evidence authorizes the inference that securities were then *Page 378 
held by Vose  Co. under the contract with Finnegan  Co.
The judgment dismissing the complaint against the Florida Railroad Company must be affirmed. It appears from the complaint that judgment had been obtained by Vose  Co. upon the debt against the corporation, and no relief is asked, nor do the facts disclose any ground for relief against the company. Whether the property purchased on the sale by the State of Florida, of the franchise and assets of the company, remains liable for the debt of Vose  Co., can be properly determined when they shall attempt to enforce the debt in the courts of the State where the property is located.
The judgment should be reversed as to the defendant Yulee and affirmed as to the other defendants.
All concur except ALLEN and GROVER, JJ., not voting.
Judgment accordingly.